******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  AIMEE L. JEANETTE-BLETHEN v. JEFFREY M.
             JEANETTE-BLETHEN
                 (AC 38275)
                  Lavine, Alvord and Beach, Js.
        Argued January 18—officially released April 4, 2017

 (Appeal from Superior Court, judicial district of New
London, Dolan, J. [dissolution judgment]; Carbonneau,
  J. [motion for modification; motion to intervene].)
  Aimee Jeanette-Bimonte, self-represented, the appel-
lant (plaintiff).
  Susan B. Carr, for the appellee (defendant).
  Thomas A. Esposito, with whom was Clifford Gar-
nett, for the appellee (intervenor).
  Karen Oliver Damboise, for the guardian ad litem.
                         Opinion

   PER CURIAM. The plaintiff, Aimee L. Jeanette-
Blethen,1 appeals from the postjudgment orders of the
trial court, Carbonneau, J., granting the motion of the
defendant, Jeffrey M. Jeanette-Blethen,2 to modify cus-
tody with respect to the primary residence of the par-
ties’ minor children, and granting the motion of Eileen
Martin, the maternal grandmother, to intervene pursu-
ant to General Statutes § 46b-593 upon finding that a
parent-like relationship existed between her and the
minor children. On appeal, the plaintiff claims that the
court’s factual findings are clearly erroneous and that
the court abused its discretion in modifying the custody
order that was entered at the time of the dissolution
judgment. We affirm the judgment of the trial court.
   The record reveals the following facts and procedural
history. The court, Dolan, J., dissolved the parties’ six
year marriage on November 18, 2010. At the time of the
dissolution, the parties had two minor children, ages
five and three. The judgment of dissolution incorpo-
rated by reference the parties’ separation agreement.
With respect to custody, the parties agreed that they
would share joint legal custody, with the plaintiff having
‘‘primary physical custody of the minor children for
school purposes . . . .’’ The defendant, in addition to
other specified access to the children, had weekend
access for three out of the four weekends each month.
  For six years during and following the dissolution
proceeding, the plaintiff and the children resided with
their maternal grandmother and step-grandfather. Dur-
ing those years, the grandparents provided care for the
children, including, inter alia, preparing their meals,
bathing them, getting them ready for school, caring for
them when they were sick, and transporting them to
health care appointments. The grandparents also pro-
vided for the children financially.
   On September 19, 2014, the defendant filed a motion
to modify the custody order, requesting that the court
award him primary physical custody of the children.
He alleged that there had been a substantial change in
circumstances due to the plaintiff’s mental health
issues, family discord, and change of residency from
the grandparents’ home to ‘‘substandard housing.’’ The
maternal grandmother filed a motion to intervene in
the parties’ family matters on October 17, 2014, which
was amended on October 23, 2014. Following a lengthy
hearing over several days, Judge Carbonneau granted
the maternal grandmother’s motion to intervene on
June 8, 2015. In its oral ruling, the court found that the
grandparents ‘‘provided a level of care for the children
tantamount to that of a parent.’’ In addition to providing
for the children physically and financially, the court
found that the grandparents ‘‘provided a constant exam-
ple of strength, discipline, sacrifice, stability, and
unconditional love on which [the children] . . . could
rely.’’ The court determined that the maternal grand-
mother had established and maintained a parent-like
relationship with the children. Further, in accordance
with the requirements of § 46b-59 (b), the court found
that the children would suffer real and significant harm
if it denied the motion to intervene.
   The hearing then continued for several more days
on the defendant’s motion to modify the 2010 custody
order. The parties and several witnesses testified, and
multiple exhibits were admitted into evidence. The
court granted the defendant’s motion in a written deci-
sion issued August 6, 2015. In that decision, the court
noted that it ‘‘carefully assessed the credibility, attitude
and demeanor of the various witnesses and considered
the admitted exhibits, assigning all due weight.’’ The
court further noted that it found the ‘‘[defendant’s] and
intervening grandmother’s testimony credible. The
court particularly credits the calm but forceful testi-
mony and opinions of the [guardian ad litem] and the
informed, thoughtful and entirely persuasive testimony
of Christine Willett, [a teacher of one of the minor
children].’’ Additionally, the court made the following
statement: ‘‘The court considered all applicable law,
particularly [General Statutes] §§ 46b-56 about child
custody, 46b-62 about the award of attorney’s fees, 46b-
84 and Connecticut’s Child Support Guidelines about
child support, and 46b-86 about modification. The court
took judicial notice of the entire court file.’’ The court
then issued its ruling, ordering, inter alia, that the par-
ties would continue to share joint legal custody of the
minor children, but that the defendant would have pri-
mary physical custody of the minor children. The plain-
tiff, in addition to other specified access to the children,
had weekend access for three out of the four weekends
each month. This appeal followed.4
   The plaintiff challenges the factual findings of the
court and argues that the court abused its discretion
in granting the defendant’s motion for modification of
the custody order. ‘‘The standard of review in family
matters is well settled.5 An appellate court will not dis-
turb a trial court’s orders in domestic relations cases
unless the court has abused its discretion or it is found
that it could not reasonably conclude as it did, based
on the facts presented. . . . In determining whether a
trial court has abused its broad discretion in domestic
relations matters, we allow every reasonable presump-
tion in favor of the correctness of its action. . . .
Appellate review of a trial court’s findings of fact is
governed by the clearly erroneous standard of review.
The trial court’s findings are binding upon this court
unless they are clearly erroneous in light of the evidence
and the pleadings in the record as a whole. . . . A
finding of fact is clearly erroneous when there is no
evidence to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed. . . . Therefore, to
conclude that the trial court abused its discretion, we
must find that the court either incorrectly applied the
law or could not reasonably conclude as it did.’’ (Foot-
note added; internal quotation marks omitted.) Emerick
v. Emerick, 170 Conn. App. 368, 378,          A.3d
(2017).
   After a careful review of the record, transcripts, briefs
and oral argument, and having afforded the plaintiff’s
additional claims of error the appropriate scope of
review, we conclude that the court’s factual findings
were not clearly erroneous with respect to the maternal
grandmother’s motion to intervene and that it did not
abuse its discretion in granting the defendant’s motion
to modify custody. The court’s exercise of its discretion
is supported by the evidence.
      The judgment is affirmed.
  1
     The plaintiff remarried after the parties divorced and is now known as
Aimee Jeanette-Bimonte.
   2
     The defendant is now known as Jeffrey Blethen.
   3
     General Statutes § 46b-59 (b) provides in relevant part: ‘‘Any person may
submit a verified petition to the Superior Court for the right of visitation
with any minor child. Such petition shall include specific and good-faith
allegations that (1) a parent-like relationship exists between the person and
the minor child, and (2) denial of visitation would cause real and significant
harm. . . . [T]he court shall grant the right of visitation with any minor
child to any person if the court finds after hearing and by clear and convincing
evidence that a parent-like relationship exists between the person and the
minor child and denial of visitation would cause real and significant harm.’’
   4
     We note that the guardian ad litem for the minor children filed a statement
pursuant to Practice Book § 67-13 indicating that she adopts the briefs
submitted by the defendant and the intervening maternal grandmother.
   5
     ‘‘Our standard of review of a trial court’s decision regarding custody,
visitation and relocation orders is one of abuse of discretion. . . . The
controlling principle in a determination respecting custody is that the court
shall be guided by the best interests of the child. . . . In determining what is
in the best interests of the child, the court is vested with a broad discretion.’’
(Internal quotation marks omitted.) Baker-Grenier v. Grenier, 147 Conn.
App. 516, 519, 83 A.3d 698 (2014).